PER CURIAM.
Ephriam Jasper appeals the district court’s application of two offense level enhancements for (1) his possession of firearms during a drug-related crime, and (2) his role as a manager in the offense. We affirm.
The district court did not err by imposing a two-level enhancement under section 2Dl.l(b)(l) of the Sentencing Guidelines for Jasper’s possessing firearms in connection with a drug-related crime. The government proved Jasper’s constructive possession of the firearms by a preponderance of the evidence, and Jasper offered no evidence showing the clear improbability that the weapons were connected to the crime.
Furthermore, because the evidence demonstrates that Jasper managed another person (his mother) in his criminal activity, we agree with the district court’s application of a two-level enhancement under section 3B1.1 of the Sentencing Guidelines.
We therefore affirm the district court’s judgment.